Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF OOMA, INC. (Adopted and approved on June 3, 2015 and effective as of the Company’s initial public offering) TABLE OF CONTENTS Page ARTICLE I CORPORATE OFFICES 3 REGISTERED OFFICE. 3 OTHER OFFICES. 3 ARTICLE II MEETINGS OF STOCKHOLDERS 3 PLACE OF MEETINGS. 3 ANNUAL MEETING. 3 SPECIAL MEETING. 3 ADVANCE NOTICE PROCEDURES. 2 NOTICE OF STOCKHOLDERS’ MEETINGS. 4 ADJOURNED MEETING; NOTICE. 4 QUORUM. 4 CONDUCT OF BUSINESS. 5 VOTING. 5 NO STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING. 5 WAIVER OF NOTICE. 5 RECORD DATE FOR STOCKHOLDER NOTICE; VOTING. 5 PROXIES. 6 INSPECTORS OF ELECTION. 6 ARTICLE III DIRECTORS 6 POWERS. 6 NUMBER OF DIRECTORS. 6 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS. 6 RESIGNATION AND VACANCIES. 7 PLACE OF MEETINGS; MEETINGS BY TELEPHONE. 7 REGULAR MEETINGS. 7 SPECIAL MEETINGS; NOTICE. 7 QUORUM AND VOTING. 8 WAIVER OF NOTICE. 8 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING. 8 FEES AND COMPENSATION OF DIRECTORS. 8 REMOVAL OF DIRECTORS. 8 EMERGENCY BYLAWS. 8 ARTICLE IV COMMITTEES 8 COMMITTEES OF DIRECTORS. 8 COMMITTEE MINUTES. 9 MEETINGS AND ACTION OF COMMITTEES. 9 SUBCOMMITTEES 9 ARTICLE V OFFICERS 9 OFFICERS. 9 APPOINTMENT OF OFFICERS. 9 SUBORDINATE OFFICERS. 9 REMOVAL AND RESIGNATION OF OFFICERS. 10 VACANCIES IN OFFICES. 10 THE CHAIRPERSON OF THE BOARD. 10 THE VICE CHAIRPERSON OF THE BOARD. 10 CHIEF EXECUTIVE OFFICER. 10 PRESIDENT. 10 i VICE PRESIDENTS. 10 SECRETARY AND ASSISTANT SECRETARIES. 10 CHIEF FINANCIAL OFFICER AND ASSISTANT TREASURERS. 11 REPRESENTATION OF SHARES OF OTHER CORPORATIONS. 11 AUTHORITY AND DUTIES OF OFFICERS. 11 ARTICLE VI INDEMNIFICATION 11 INDEMNIFICATION OF DIRECTORS AND OFFICERS IN THIRD PARTY PROCEEDINGS. 11 INDEMNIFICATION OF DIRECTORS AND OFFICERS IN ACTIONS BY OR IN THE RIGHT OF THE CORPORATION. 12 SUCCESSFUL DEFENSE. 12 INDEMNIFICATION OF OTHERS. 12 ADVANCED PAYMENT OF EXPENSES. 12 LIMITATION ON INDEMNIFICATION. 12 DETERMINATION; CLAIM. 13 NON-EXCLUSIVITY OF RIGHTS. 13 INSURANCE. 13 SURVIVAL. 13 EFFECT OF REPEAL OR MODIFICATION. 13 CERTAIN DEFINITIONS. 13 ARTICLE VII RECORDS AND REPORTS 14 MAINTENANCE AND INSPECTION OF RECORDS; LIST OF STOCKHOLDERS ENTITLED TO VOTE. 14 ARTICLE VIII STOCK 14 STOCK CERTIFICATES. 14 LOST, STOLEN OR DESTROYED CERTIFICATES. 14 SPECIAL DESIGNATION ON CERTIFICATES. 15 TRANSFER OF STOCK. 15 STOCK TRANSFER AGREEMENTS. 15 ARTICLE IX GENERAL MATTERS 15 CHECKS. 15 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS. 15 CONSTRUCTION; DEFINITIONS. 15 DIVIDENDS. 15 FISCAL YEAR. 16 REGISTERED STOCKHOLDERS. 16 TIME PERIODS. 16 ARTICLE X NOTICES 16 NOTICE BY ELECTRONIC TRANSMISSION. 16 NOTICE TO STOCKHOLDERS SHARING AN ADDRESS. 16 NOTICE TO PERSON WITH WHOM COMMUNICATION IS UNLAWFUL. 16 ARTICLE XI AMENDMENTS 16 ii AMENDED AND RESTATED BYLAWS
